153 Ga. App. 474 (1980)
265 S.E.2d 828
HEARD
v.
THE STATE.
58924.
Court of Appeals of Georgia.
Submitted October 31, 1979.
Decided February 14, 1980.
Vernon S. Pitts, Jr., Michael E. Hancock, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Melvin Jones, Assistant District Attorneys, for appellee.
SOGNIER, Judge.
Johnny Heard, following the overruling of his motion for new trial, appeals his conviction of aggravated sodomy, asserting in accordance with the "general grounds" of his motion (see Brooks v. State, 141 Ga. App. *475 725, 739 (12) (234 SE2d 541) (1977)) that the evidence as to his sexual attack upon a fellow prisoner was insufficient to convict, and that the verdict was against the weight of the evidence. In support of these contentions Heard claims that there were conflicts in the evidence, and attacks the credibility of the state's witnesses.
We affirm. "The jury is the final arbiter of conflicts in the evidence" (Allen v. State, 145 Ga. App. 426 (243 S.E.2d 626) (1978)), and "the appellate courts undertake only to determine the sufficiency of the evidence, not to weigh it." Ridley v. State, 236 Ga. 147, 149 (1) (223 SE2d 131) (1976). We find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of appellant's guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).
Judgment affirmed. McMurray, P. J., and Banke, J., concur.